                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




  BARBARA F. SANGRET,
                                                   CV 18-157-M-DLC
                       Plaintiff,

          vs.                                       ORDER

  GREYHOUND LINES, INC.,
  JEFFERSON PARTNERS LIMITED
  PARTNERSHIP & DOES 1-10,

                       Defendants.

      Before the Court is the Motion to Dismiss (Doc. 5) filed by Defendant

Greyhound Lines, Inc. ("Greyhound"). Greyhound seeks to dismiss Plaintiff

Barbara F. Sangret's ("Sangret") claims against Greyhound pursuant to Federal

Rule of Civil Procedure l 2(b )(6). (Id. at 1.) Greyhound indicates that Defendant

Jefferson Partners Limited Partnership ("Jefferson") was contacted and does not

oppose this Motion. (Id.) For the following reasons, Greyhound's Motion will be

denied.

      Rule l 2(b)(6) motions test the legal sufficiency of a pleading. Under

Federal Rule of Civil Procedure 8(a)(2), a pleading must contain "a short and plain

statement of the claim showing that the pleader is entitled to relief." Generally,

courts may only consider the allegations in the complaint when ruling on a motion

                                         -1-
to dismiss. Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994) overruled on other

grounds by Galbraith v. Cnty. ofSanta Clara, 307 F.3d 1119 (9th Cir. 2002). "All

allegations of material fact are taken as true and construed in the light most

favorable to the plaintiff." SmileCare Dental Group v. Delta Dental Plan of

California, Inc., 88 F.3d 780, 782-83 (9th Cir. 1996). Nonetheless, a court may

dismiss a complaint if it lacks a cognizable legal theory. Id. at 783. Thus, in order

to survive a motion to dismiss, the "complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations

omitted). A claim has facial plausibility when a court can draw a "reasonable

inference" from the facts alleged that the defendant is liable for the misconduct

alleged. Id.

      Pursuant to the Complaint, on December 30, 2017, Sangret was traveling

from Albuquerque, New Mexico, to Great Falls, Montana, on a bus operated by

Greyhound. En route, the bus stopped at a terminal owned by Jefferson in Butte,

Montana. During this layover in Butte, Sangret stepped outside the terminal,

slipped, and fell on ice and snow that had not yet been cleared or addressed.

Sangret alleges that both Jefferson and Greyhound, as common carriers, owed

Sangret, as a passenger, the highest duty of care. Sangret alleges that both


                                           -2-
breached that duty by negligently failing to maintain safe premises and, due to this

failure, Sangret fell and was injured. (Doc. 4 at 1-2.)

      Because this action was removed to federal district court under diversity

jurisdiction, (Doc. 1 at 2-3), we apply the substantive law of Montana, the forum

state. Med. Lab. Mgmt. Consultants v. American Broadcasting Companies, Inc.,

306 F.3d 806, 812 (9th Cir. 2002). Under Montana law, the plaintiff in a

negligence action "must present facts which, if true, would show: ( 1) the existence

of a legal duty from defendant to plaintiff; (2) a breach of that duty; (3) causation;

and (4) damages to the plaintiff." Willden v. Neumann, 189 P.3d 610,613 (Mont.

2008). "Actionable negligence arises only from a breach of a legal duty or

obligation." Zimmer v. California Co., 174 F. Supp. 757, 763 (D. Mont. 1959).

"The question of whether a legal duty is owed by one person to another, as well as

the scope of any such duty, are questions of law." Webb v. T.D., 951 P.2d 1008,

1011 (Mont. 1997). Unlike questions of fact, questions of law are reserved for the

court. Willden, 189 P.3d at 613 (citing Webb, 951 P.2d at 1011).

      Here, Greyhound argues that its duty as a common carrier does not extend

beyond carriage to include the safety of its passengers on premises outside its

possession or control. (Doc. 10 at 2.) In her Complaint, Sangret alleges that

Jefferson, not Greyhound, operated the terminal in Butte, Montana. (Doc. 4 at 2.)


                                         -3-
Accordingly, Greyhound argues, it "had no duty to maintain the terminal in

question, nor any duty to clear or otherwise address snow and ice conditions near

the door of the terminal." (Doc. 6 at 5.) And "without any allegation that

Greyhound was in possession and control of the premises at issue, Plaintiff has

failed to establish the breach of a legal duty." (Id. at 4.)

      Sangret responds that pursuant to Montana Code Annotated § 69-11-107,

Greyhound's status as a common carrier "creates a heightened duty of utmost care"

to its passengers. (Doc. 9 at 2-3.) Sangret asserts that Greyhound's "duty extends

outside ... conveyance" to ensuring the safety of its passengers "from the start of

the journey to the end." (Doc. 9 at 3.) Because Sangret was "still on her journey"

during the layover in Butte, she argues that Greyhound owed her this duty. (Id.)

      The resolution of this Motion depends upon the question of whether or not a

common carrier owes a duty to its passengers that extends beyond carriage to

ensuring terminals are free from hazard. Montana Code Annotated § 69-11-107

provides that: "A carrier of persons for reward shall use the utmost care and

diligence for their safe carriage, shall provide everything necessary for that

purpose, and shall exercise to that end a reasonable degree of skill." Although the

Court recognizes that this duty does not make the carrier "an insurer of the

passenger's safety," Wilson v. Northland Greyhound Lines, Inc., 166 F. Supp. 667,


                                          -4-
669 (D. Mont. 1958), the Court is satisfied that the Montana Supreme Court's 1944

decision in Ahlquist v. Mulvaney Realty Co., 15 2 P .2d 13 7 (Mont. 1944), although

dated, establishes that a common carrier owes its passengers a duty to ensure that

station premises are free of hazards.

      In Ahlquist, the plaintiff, Isabelle Ahlquist, traveled to a bus depot owned by

Mulvaney Realty Company and leased to several common carriers, including

Northland Greyhound Lines and Burlington Trailways System, for the purpose of

purchasing a ticket for transportation to Worland, Wyoming. While there,

Ahlquist fell in the bathroom of the depot and sustained injuries. Ahlquist sought

to recover damages for those injuries from Mulvaney Realty Company and

Northland Greyhound Lines for their alleged negligence in keeping the bathroom

in a safe condition. The Montana Supreme Court was tasked with determining

what legal duty Northland Greyhound Lines and Mulvaney Realty Company owed

to Ahlquist. As to the owner of the bus depot, Mulvaney Realty Company, the

Court ultimately found that it owed Ahlquist "the legal duty to exercise reasonable

care for her safety" because Mulvaney had agreed to maintain the facilities in a

safe condition in its lease agreement with the common carriers. Id. at 148. With

regard to Northland Greyhound Lines, the analysis was not so straightforward.

      The Montana Supreme Court began its analysis with the following:


                                        -5-
      A common carrier of passengers is under a duty to provide adequate
      station accommodations and proper safeguards at those places where
      it takes on and puts off passengers, and to keep its stations in a safe
      condition; its failure to perform its duty in this respect will render it
      liable to those who enter upon the premises, in response to an implied
      invitation, and suffer injury as a result of such neglect. The degree of
      care required of a common carrier in reference to the safe condition of
      its depot and station facilities, is ... only reasonable or ordinary care.
      Its duty to keep the premises safe extends only to those parts thereof
      to which the public and passengers naturally resort or have been
      invited, and to which they necessarily or ordinarily go in boarding or
      leaving trains, and not to places to which they have no occasion to go,
      or beyond the station grounds. It has been said that the carrier's
      liability to passengers, with respect to the condition of its premises, is
      the same as that of any owner or occupant of premises to persons who
      by invitation or inducement come there to transact business.

Id. at 145 (internal quotation marks and citations omitted). Because the imposition

of the duty depended upon the status of the plaintiff as either a passenger or

invitee, the Court then turned to whether or not Ahlquist was an invitee of

Northland Greyhound Lines. Id. Ultimately, the Montana Supreme Court found

that Ahlquist was not an invitee of Northland Greyhound Lines because Ahlquist

had proceeded to the bus depot to purchase a ticket to Worland, Wyoming-a

destination that was not serviced by Northland Greyhound Lines but by Burlington

Trailways Service. Id. at 145-47. Consequently, Ahlquist was an "intended

passenger" of Burlington Trailways Service, not Northland Greyhound Lines. Id.

at 147. And because Northland Greyhound Lines did not own the building, did not

hold the position of lessor to the other common carriers, and did not have an



                                         -6-
agreement with Burlington Trailways Service creating some semblance of agency,

"privity of interest, right or relationship as between [them] ... either in the

establishment or the operation of the[] station and depot facilities," Northland

Greyhound Lines did not owe any duty to Ahlquist. Id. "Simply stated, ... the

plaintiff sued the wrong person when she sued the Northland Greyhound Lines ....

[S]he should have sued the Burlington." Id. at 147-48 (internal quotation marks

omitted).

       In this case, the Court is not convinced that Sangret has sued the wrong

carrier. Unlike Ahlquist, Sangret was a current passenger of Greyhound at the time

of the incident. Again unlike Ahlquist, Sangret has named both her contracted

common carrier and the owner of the bus depot. While the Montana Legislature

has since removed the significance of an injured party's status on the property, 1

there has been no express abrogation of the Montana Supreme Court's

annunciation of a common carrier's duty in Ahlquist. And, under any analysis,

Sangret was at the bus depot in Butte, Montana, solely because Greyhound made

that location a stage of her journey to Great Falls, Montana. Indeed, as pointed out

1
  See Mont. Code Ann.§ 27-1-701 ("Except as otherwise provided by law, each person is
responsible not only for the results of the person's willful acts but also for an injury occasioned
to another by the person's want of ordinary care or skill in the management of the person's
property or person except so far as the person has willfully or by want or ordinary care brought
the injury upon the person."); see also Limberhand v. Big Ditch Co., 706 P.2d 491,496 (Mont.
1985) ("The test is always not the status of the injured party but the exercise of ordinary care in
the circumstances by the landowner.").
                                                -7-
by Greyhound, the Montana statute imposing the burden of utmost care and

diligence upon commons carriers in relation to their passengers is '"but declaratory

of the common law."' (Doc. 6 at 3 (quoting Wilson, 166 F. Supp. at 669).) As

found by the Montana Supreme Court, this duty includes "provid[ing] adequate

station accommodations and proper safeguards at those places where it takes on

and puts off passengers, and to keep[ing] its stations in a safe condition." Ahlquist,

152 P .2d at 145 (internal quotation marks and citation omitted). As found by this

Court, the layover location in Butte, Montana, is a location where Greyhound

"takes on and puts off passengers." Therefore, the Court is convinced that

Greyhound owed Sangret a duty to ensure its station was in a safe condition.

      The Court's finding on this point is buttressed by the following. First, the

plain language of§ 69-11-107 provides that the carrier "shall provide everything

necessary for [the] purpose" of safe carriage. It should go without saying that

Greyhound's business of ferrying people across this vast nation necessitates that it

have stations at which buses or drivers will change so as to avoid driver fatigue and

allow Greyhound to acquire new customers for transport. Safe bus stations,

therefore, appear to this Court to fall squarely within the Montana Legislature's

broad assignment that common carriers "provide everything necessary" for safe

carnage.


                                         -8-
      Second, Montana Code Annotated§ 69-11-105(1) explicitly provides that

Greyhound may limit its obligations as a common carrier by "special contract." To

be sure, this appears to be precisely the type of agreement that was made between

Northland Greyhound Lines and Mulvaney Realty Company with regard to the

safekeeping and maintenance of the premises at issue in Ahlquist. Certainly,

ownership of every bus station to which Greyhound "takes on and puts off

passengers" would seem to not be the most economically efficient way for

Greyhound to fulfill its obligations to passengers in light of this opportunity, and it

is entirely conceivable that such an arrangement was in existence regarding the

station in Butte, Montana.

      Lastly, the Montana Supreme Court in Rogers v. Western Airline, 602 P.2d

171, 177 (Mont. 1979), stated that the duty of an airline, as an "air common

carrier[]," is "a high degree of care (some courts say the highest degree of care) to

the safe passage of [its] passengers. This standard of care extends to passengers

embarking and debarking and while they are passing back and forth to and from

the terminal." Although the statement was made in regard to "air common

carriers" and without reference to § 69-11-107, the Court finds that it is helpful in

that it shows a consistent perception by the Montana Supreme Court of a common




                                          -9-
carrier's duty as including the maintenance of places where it "takes on and puts

off passengers."

      Before concluding, the Court finds it beneficial to address three arguments

made by Greyhound in support of its Motion. First, Greyhound alleges that

Ahlquist stands for the proposition that common carriers do not have liability when

they do not own the station premises. Greyhound puts undue emphasis on the fact

that the Court in Ahlquist defined the liability of common carriers in terms of"its

premises." (Doc. 6 at 4 (emphasis provided by Greyhound).) The Court is not

convinced that the use of this determiner is indicative of the law in Montana

regarding a common carrier's liability at a station which it does not own.

Particularly in light of the subsequent analysis presented in Ahlquist-that

Ahlquist's status as an invitee of a different leasee was determinative of Northland

Greyhound Lines' liability-this argument is unavailing.

      Second, Greyhound argues that the "expan[sion]" of a "carrier's duties far

beyond 'carriage"' would "render absurd and unjust results" by making a carrier

liable for any injury sustained in a "gas station bathroom, a restaurant lobby, or on

a sidewalk located blocks away from the bus." (Doc. 10 at 1-2.) Again, the Court

is unconvinced. The duty outlined above pertains only to a common carrier's




                                        -10-
"depot and station facilities" which are distinct from gas stations, restaurants, and

areas off of the station property.

       Finally, Greyhound cites to cases from the Second Circuit, the Eastern

District of Virginia, Maryland, and the Court of Common Pleas of Connecticut as

evidence that courts "in other jurisdictions have refused to impose liability against

defendant carriers who do not own, operate, or maintain a premises where a

passenger is injured." (Doc. 6 at 4.) Again, because this action was removed to

federal district court under diversity jurisdiction, the Court applies the substantive

law of Montana, the forum state. The cases cited by Greyhound are consequently

irrelevant.

       The Court having found that Greyhound does have a duty to provide safe

station facilities,

       IT IS ORDERED that Greyhound's Motion to Dismiss (Doc. 5) is DENIED.

       DATED this ~day of January, 2019.




                                                Dana L. Christensen, Chief Judge
                                                United States District Court




                                         -11-
